Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to remarks and amendments received 07/13/2022 and 08/05/2022.

Claims 1 – 14 and 18 are amended. 
Claims 1 – 20 are pending. 

Response to Amendment
The objection to claims 14 and 15 is withdrawn in light of the amendments.

The rejection of claims 1 – 20, under 35 U.S.C. 112(b), is withdrawn in light of the amendments. 

Response to Arguments
Applicant’s arguments, filed 07/13/2022 and 08/05/2022, with respect to the rejections of amended claims 1 – 4, 8 – 14, and 16, under 35 U.S.C. 102(a)(1), and amended claims 5 – 7, 15, and 17 – 20, under 35 U.S.C. 103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Lee, U.S. Publication 2017/0060801. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 8 – 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jo, U.S. Publication 2017/0154868 (herein Jo), in view of Lee, U.S. Publication 2017/0060801 (herein Lee).

Regarding claim 1, Jo teaches: A semiconductor device, comprising: a first chip (figure 2, element 300-1); a second chip (figure 2, element 300-2); a third chip (figure 2, element 300-3); a fourth chip (figure 2, element 300-4); and a substrate, the first chip, the second chip, the third chip, and the fourth chip being mounted on the substrate, (figure 2, element 100) wherein the first chip is placed adjacent to the second chip and the fourth chip (figure 2), the third chip is placed adjacent to the second chip and the fourth chip at a position different from that of the first chip (figure 2). Jo does not explicitly teach: the second chip has a first transferring circuit that transfers data received from the first chip to the third chip, and the fourth chip has a second transferring circuit that transfers data received from the third chip to the first chip.
Lee teaches: the second chip has a first transferring circuit that transfers data received from the first chip to the third chip, and the fourth chip has a second transferring circuit that transfers data received from the third chip to the first chip (figure 2, element 231, 232; figure 7, element 506; paragraph 0034, 0035).
One of ordinary skill in the art, at the time of the effective filing date of the invention, would find it obvious to combine the teaching of Jo: A semiconductor device, comprising: a substrate, the first chip, the second chip, the third chip, and the fourth chip being mounted on the substrate; with the teaching of Lee: a first transferring circuit that transfers data received from the first chip to the third chip and a second transferring circuit that transfers data received from the third chip to the first chip for the purpose of transferring data (paragraph 0034, 0035). A semiconductor device is well-known in the art (figure 2). A substrate, the first chip, the second chip, the third chip, and the fourth chip being mounted on the substrate well-known design choice in the art (figure 2). Transferring data between memory is a well-known design choice in the art (figure 7). One of ordinary skill in the art would recognize the use of well-known design choice would yield a predictable result.

Regarding claim 2, Jo and Lee teach the limitations of the parent claim. Jo additionally teaches: wherein each of the first chip, the second chip, the third chip, and the fourth chip is shaped as a rectangle with four edges in a planar view, an edge of one chip of adjacent chips faces an edge of another chip of the adjacent chips, and the first chip and the third chip are located on a diagonal line of the substrate (figure 2). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 3, Jo and Lee teach the limitations of the parent claim. Jo does not explicitly teach: wherein the data transferred by the first transferring circuit is not used in the second chip and the data transferred by the second transferring circuit is not used in the fourth chip. 
Lee teaches: wherein the data transferred by the first transferring circuit is not used in the second chip and the data transferred by the second transferring circuit is not used in the fourth chip (figure 2, element 231, 232; figure 7, element 506; paragraph 0034, 0035). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 4, Jo and Lee teach the limitations of the parent claim. Jo does not explicitly teach: wherein the third chip has a third transferring circuit that transfers data received from the second chip to the fourth chip, and the first chip has a fourth transferring circuit that transfers data received from the fourth chip to the second chip.
Lee teaches: wherein the third chip has a third transferring circuit that transfers data received from the second chip to the fourth chip, and the first chip has a fourth transferring circuit that transfers data received from the fourth chip to the second chip (figure 2, element 231, 232; figure 7, element 506; paragraph 0034, 0035).And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 8, Jo and Lee teach the limitations of the parent claim. Jo does not explicitly teach: two adjacently placed chips have an input and output circuit for inputting and outputting data each other.
Lee teaches: two adjacently placed chips have an input and output circuit for inputting and outputting data each other (figure 2, element 231, 232; figure 7, element 506; paragraph 0034, 0035). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 9, Jo teaches: A data transferring method for a semiconductor device, wherein the semiconductor device includes a first chip, a second chip, a third chip, a fourth chip and a substrate, the first to fourth chips mounted on the substrate (figure 2, element 300-1, 300-2, 300-3, 300-4). Jo does not explicitly teach: transferring data received from the first chip to the third chip via a first transferring circuit, the first chip placed adjacent to the second chip and the fourth chip, the second chip including the first transferring circuit; and transferring data received from the third chip to the first chip via a second transferring circuit, the third chip placed adjacent to the second chip and the fourth chip at a position different from that of the first chip, the fourth chip including the second transferring circuit.
Lee teaches: transferring data received from the first chip to the third chip via a first transferring circuit, the first chip placed adjacent to the second chip and the fourth chip, the second chip including the first transferring circuit; and transferring data received from the third chip to the first chip via a second transferring circuit, the third chip placed adjacent to the second chip and the fourth chip at a position different from that of the first chip, the fourth chip including the second transferring circuit (figure 2, element 231, 232; figure 7, element 506; paragraph 0034, 0035). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 10, Jo teaches: A semiconductor device, comprising: a first chip (figure 2, element 300-1); a second chip (figure 2, element 300-2); and a third chip (figure 2, element 300-3), wherein the first to third chips are mounted on a substrate, in a planar view (figure 2, element 100), the first chip is placed adjacent to the second chip (figure 2); the third chip is placed adjacent to the second chip to face the first chip via an unoccupied area of the substrate (figure 2), wherein the unoccupied area is surrounded with edges of the first to third chips and is exposed from the first to third chips (figure 2, element C, CS1, CS2). Jo does not explicitly teach: a first signal line for coupling between the first chip and the third chip is wired in the unoccupied area, the first signal line passing through an area overlapping the unoccupied area in the planar view.
Lee teaches: a first signal line for coupling between the first chip and the third chip is wired in the unoccupied area, the first signal line passing through an area overlapping the unoccupied area in the planar view (figure 2, element 231, 232; figure 7, element 506; paragraph 0034, 0035). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 11, Jo and Lee teach the limitations of the parent claim. Jo additionally teaches: a fourth chip placed adjacent to the first chip and the third chip, wherein the unoccupied area is surrounded with the first chip, the second chip, the third chip, and the fourth chip and is not covered by the first chip, the second chip, the third chip, and the fourth chip (figure 2, element 300-4). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 12, Jo and Lee teach the limitations of the parent claim. Jo additionally teaches: the first chip, the second chip, and the third chip are rectangular, and the first signal line is wired to extend in an orthogonal direction of an edge of the first chip and an edge of the third chip, the edge of the first chip facing the edge of the third chip through the unoccupied area (figure 2, element R1, R2). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 13, Jo and Lee teach the limitations of the parent claim. Jo additionally teaches: a second signal line for coupling between the second chip and the fourth chip is wired (figure 2, element R1, R2).
Lee teaches: a second signal line for coupling between the second chip and the fourth chip is wired (figure 2, element 231, 232; figure 7, element 506; paragraph 0034, 0035). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 14, Jo and Lee teach the limitations of the parent claim. Jo additionally teaches: the first chip, the second chip, the third chip, and the fourth chip are continuously covered with a lid, the lid being a cover disposed above the first chip, the second chip, the third chip, and the fourth chip. (figure 4, element 380). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 16, Jo and Lee teach the limitations of the parent claim. Jo additionally teaches: the first chip, the second chip, the third chip, and the fourth chip are continuously sealed with a resin (figure 4, element 380). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Claims 5 — 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jo and Lee, in view of Choi et al., U.S. Publication 2018/0074895 (herein Choi).

Regarding claim 5, Jo and Lee teach the limitations of the parent claim. Jo does not explicitly teach: an error detection/correction circuit that detects or corrects a first error in the data received from one chip of adjacent chips to output the data or corrected data; a relaying circuit that relays the data or the corrected data output from the error detection/correction circuit; and an error detection/correction signal generation circuit that generates an error detection/correction signal for detecting or correcting a second error in the data relayed by the relaying circuit, and the data relayed by the relaying circuit and the error detection/correction signal are transferred to another chip of the adjacent chips. And in view of the motivation previously stated above, for claim 1, the claim is rejected.
Choi teaches: an error detection/correction circuit that detects or corrects a first error in the data received from one chip of adjacent chips to output the data or corrected data (figure 4, element 32); a relaying circuit that relays the data or the corrected data output from the error detection/correction circuit (figure 4, element 35); and an error detection/correction signal generation circuit that generates an error detection/correction signal for detecting or correcting a second error in the data relayed by the relaying circuit, and the data relayed by the relaying circuit and the error detection/correction signal are transferred to another chip of the adjacent chips (figure 6, element 3533).
One of ordinary skill in the art, at the time of the effective filling date of the invention, would find it obvious to combine the teaching of Jo: a first chip, a second chip, a third chip, a fourth chip, and a substrate, the first to fourth chips mounted on the substrate; with the teaching of Choi: error detection and correction (figure 4, 6) for the purpose of error correction during transmission of data (abstract). Multiple chips on a substrate is well-known in the art (figure 2). Parity information for transmitted data is a well-known design choice in the art (paragraph 0025). One of ordinary skill in the art would recognize the use of well-known design choice would yield a predictable result. And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 6, Jo and Lee teach the limitations of the parent claim. Jo does not explicitly teach: each of the first chip and the third chip comprises an error detection/correction generation circuit that generates an error detection/correction signal for detecting or correcting the first error in the data to be output to a corresponding transferring circuit among the first transferring circuit and the second transferring circuit, and outputs the data together with the error detection/correction signal to the corresponding transferring circuit, and wherein the error detection/correction circuit of the corresponding transferring circuit receives the data and the error detection/correction signal and uses the received error detection/correction signal to detect or correct the first error in the received data. 
Choi teaches: each of the first chip and the third chip comprises an error detection/correction generation circuit that generates an error detection/correction signal for detecting or correcting the first error in the data to be output to a corresponding transferring circuit among the first transferring circuit and the second transferring circuit, and outputs the data together with the error detection/correction signal to the corresponding transferring circuit, and wherein the error detection/correction circuit of the corresponding transferring circuit receives the data and the error detection/correction signal and uses the received error detection/correction signal to detect or correct the first error in the received data (figure 4, 6). And in view of the motivation previously stated above, for claim 5, the claim is rejected.

Regarding claim 7, Jo and Lee teach the limitations of the parent claim. Jo does not explicitly teach: each of the first chip and the third chip comprises an error detection/correction circuit that upon receiving the data and the error detection/correction signal that are transferred from a corresponding transferring circuit among the first transferring circuit and the second transferring circuit, uses the error detection/correction signal to detect or correct the second error in the received data.
Choi teaches: each of the first chip and the third chip comprises an error detection/correction circuit that upon receiving the data and the error detection/correction signal that are transferred from a corresponding transferring circuit among the first transferring circuit and the second transferring circuit, uses the error detection/correction signal to detect or correct the second error in the received data (figure 4, 6). And in view of the motivation previously stated above, for claim 5, the claim is rejected.

Claims 15 and 17 — 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jo and Lee, in view of Khanna et al., U.S. Patent 7,382,620 (herein Khanna).

Regarding claim 15, Jo and Lee teach the limitations of the parent claim. Jo does not explicitly teach: wherein the lid is formed of copper.
Khanna teaches: wherein the lid is formed of copper (column 1, lines 15 — 25).
One of ordinary skill in the art, at the time of the effective filling date of the invention, would find it obvious to combine the teaching of Jo: a first chip, a second chip, a third chip, a fourth chip, and a substrate, the first to fourth chips mounted on the substrate; with the teaching of Khanna: Optimizing Heat Transfer With Electronic Components for the purpose of managing the temperature of electronic devices (abstract). Multiple chips on a substrate is well-known in the art (figure 2). A copper heat sink is a well-known design choice in the art (abstract). One of ordinary skill in the art would recognize the use of well-known design choice would yield a predictable result. And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 17, Jo and Lee teach the limitations of the parent claim. Jo does not explicitly teach: the first chip, the second chip, the third chip, and the fourth chip are each sealed with a heat radiation grease.
Khanna teaches: the first chip, the second chip, the third chip, and the fourth chip are each sealed with a heat radiation grease (claim 5). And in view of the motivation previously stated above, for claim 15, the claim is rejected.

Regarding claim 18, Jo and Lee teach the limitations of the parent claim. Jo does not explicitly teach: the first chip, the second chip, the third chip, and the fourth chip are continuously sealed with a heat radiation grease, and the grease is provided an unoccupied area surrounded with the first chip, the second chip, the third chip, and the fourth chip.
Khanna teaches: the first chip, the second chip, the third chip, and the fourth chip are continuously sealed with a heat radiation grease, and the grease is provided an unoccupied area surrounded with the first chip, the second chip, the third chip, and the fourth chip (claim 5). And in view of the motivation previously stated above, for claim 15, the claim is rejected.

Regarding claim 19, Jo and Lee teach the limitations of the parent claim. Jo does not explicitly teach: the first chip, the second chip, the third chip, the fourth chip, and an unoccupied area surrounded with the first chip, the second chip, the third chip, and the fourth chip are continuously sealed with a heat radiation grease, and a heat conductive material is provided on the unoccupied area surrounded with the first chip, the second chip, the third chip, and the fourth chip.
Khanna teaches: the first chip, the second chip, the third chip, the fourth chip, and an unoccupied area surrounded with the first chip, the second chip, the third chip, and the fourth chip are continuously sealed with a heat radiation grease, and a heat conductive material is provided on the unoccupied area surrounded with the first chip, the second chip, the third chip, and the fourth chip (claim 1, 5). And in view of the motivation previously stated above, for claim 15, the claim is rejected.

Regarding claim 20, Jo and Lee teach the limitations of the parent claim. Jo does not explicitly teach: the first chip, the second chip, the third chip, and the fourth chip are covered with a heat spreader.
Khanna teaches: the first chip, the second chip, the third chip, and the fourth chip are covered with a heat spreader (claim 1). And in view of the motivation previously stated above, for claim 15, the claim is rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

YUN; Jae Woong et al. 	US 20180067801 A1
OH; SEONG HWAN et al. 	US 20190295986 A1
Fricker; Jean-Philippe 	US 20200051890 A1
KOYANAGI; Masaru 	US 20200020670 At
JUNG; So Hyun et al. 	US 20130249108 A1
Jeong; Woo-Pyo 		US 20090209061 A1
Oyama, Katsuhiko et al. 	US 20020180030 A1
KIM; YONG HOON 		US 20190244946 A1
LEE; Yo-Sep 		US 20200303030 A1
Kim; Hye-din et al. 		US 8901749 B2
a first chip;
a second chip;
a third chip;
a fourth chip; and
a substrate, the first to fourth chips mounted on the substrate,

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111